     Case 2:19-cv-00517-RFB-NJK Document 6 Filed 05/21/19 Page 1 of 3




     RESNICK & LOUIS, P.C.
11   SUE TRAZIG CAVACO, ESQ.
     Nevada Bar No. 6150
22   scavaco@rlattorneys.com
     8925 West Russel Rd., Suite 220
33   Las Vegas, NV 89148
     Telephone: (702) 997-3800
44   Facsimile: (702) 997-3800
     Attorneys for Defendant,
55   Westcor Land Title Insurance Company

66                               UNITED STATES DISTRICT COURT

77                                      DISTRICT OF NEVADA

88     THE BANK OF NEW YORK MELLON,                      Civil Action No.
       F/K/A THE BANK OF NEW YORK, AS                    2:19-cv-00517-RFB-NJK
99        TRUSTEE ON BEHALF OF THE
       ALTERNATIVE LOAN TRUST 2005-62,
10
10         MORTGAGE PASS-THROUGH                           STIPULATION AND ORDER FOR
                 CERTIFICATES                                EXTENSION OF TIME FOR
11
11   ______________________________________              DEFENDANT WESTCOR LAND TITLE
                                                               INSURANCE COMPANY
12
12                      Plaintiff,                          TO RESPOND TO PLAINTIFF’S
                                                                   COMPLAINT
13
13                         V.
                                                                     (First Request)
14
14     WESTCOR LAND TITLE INSURANCE
                   COMPANY,
15
15   ______________________________________
16                  Defendant,
16
17
17
18          IT IS HEREBY STIPULATED by and between Plaintiff THE BANK OF NEW YORK
18
19   MELLON, F/K/A THE BANK OF NEW YORK, AS TRUSTEE ON BEHALF OF THE
19
20   ALTERNATIVE LOAN TRUST 2005-62, MORTGAGE PASS-THROUGH CERTIFICATES
20
21   and Defendant WESTCOR LAND TITLE INSURANCE COMPANY, by and through their
21
22   respective attorneys of record, that Defendant may have an extension of time up to and including
22
23   June 4, 2019 to respond to Plaintiff’s Complaint.
23
24
24                                                   1
25
25
26
26
27
     Case 2:19-cv-00517-RFB-NJK Document 6 Filed 05/21/19 Page 2 of 3




11          Defendant is asking for this extension because counsel has been recently retained and

22   requires additional time to assess and respond to Plaintiff’s complaint.

33

44   DATED this 21st day of May, 2019.                    DATED this 21st day of May, 2019.

55   WRIGHT, FINLAY & ZAK, LLP                            RESNICK & LOUIS, P.C.

66   /s/ Lindsay D. Robbins, Esq.                         /s/ Sue Trazig Cavaco, Esq.
     _____________________________                        _____________________________
77   LINDSAY D. ROBBINS, ESQ.                             SUE TRAZIG CAVACO, ESQ.
     Nevada Bar No. 13474                                 Nevada Bar No. 6150
88   7785 W. Sahara Ave., Suite 200                       8925 West Russell Rd., Suite 220
99   Las Vegas, NV 89117                                  Las Vegas, NV 89148
     Attorneys for Plaintiff,                             Attorneys for Defendant,
10
10   The Bank Of New York Mellon, F/K/A The               Westcor Land Title Insurance Company
     Bank Of New York, As Trustee On Behalf Of
11
11   The Alternative Loan Trust 2005-62, Mortgage
12   Pass-Through Certificates
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24                                                    2
25
25
26
26
27
     Case 2:19-cv-00517-RFB-NJK Document 6 Filed 05/21/19 Page 3 of 3




11                                            ORDER

22          IT IS HEREBY ORDERED that Defendant, WESTCOR LAND TITLE INSURANCE

33   COMPANY, is granted an extension, up to and including June 4, 2019 to respond to Plaintiff’s

44   Complaint.

55
             May 22, 2019
66   DATED: ____________________________

77

88
                                                      _____________________________________
99                                                    U.S. DISTRICT
                                                      United        COURT JUDGE
                                                             States Magistrate Judge
10
10
11
11   Respectfully Submitted By:
12
12   RESNICK & LOUIS, P.C.
13
13   /s/ Sue Trazig Cavaco, Esq.
14   _____________________________
14
     SUE TRAZIG CAVACO, ESQ.
15
15   Nevada Bar No. 6150
     8925 West Russell Rd., Suite 220
16   Las Vegas, NV 89148
16
     Attorneys for Defendant,
17   Westcor Land Title Insurance Company
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24                                                3
25
25
26
26
27
